               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:20-CR-3009

vs.                                                        ORDER

MIGUEL SERRATO,

                   Defendant.

      This matter is before the Court on the defendant's motion for copies
(filing 48). The defendant is requesting his docket sheet, judgment, sentencing
transcripts, and plea agreement. The motion will be denied.
      To begin with, because the defendant did not appeal, no transcript was
prepared of his sentencing. An indigent defendant bringing a postconviction
proceeding under 28 U.S.C. § 2255 may have a transcript prepared at the
government's expense, if the suit is not frivolous and the transcript is needed
to decide the issue presented by the suit. 28 U.S.C. § 753. But any request for
a free transcript prior to the filing of a § 2255 motion is premature. Chapman
v. United States, 55 F.3d 390, 390-91 (8th Cir. 1995). And the defendant has
not filed such a motion.
      The other filings the defendant has requested are part of the Court's
record. But the defendant does not have the right to receive copies of
documents without payment, even if he is indigent. See, 28 U.S.C. § 1915;
Lewis v. Precision Optics, Inc., 612 F.2d 1074, 1075 (8th Cir. 1980). And the
defendant has not explained why he needs the documents other than referring
generally to a "postconviction motion." See filing 48. The Court will, therefore,
deny his motion for copies at this point.
      The defendant may, if he files a § 2255 motion, move for a sentencing
transcript to be prepared pursuant to § 753, and the Court will at that time
consider whether or not his motion is frivolous and whether the transcript is
necessary. Alternatively, the defendant can pay for a transcript to be prepared
and for the copies he has requested. The Court will direct the Clerk's office to
provide the defendant with a copy of a request for transcript form, which the
defendant may complete and return. The defendant's sentencing hearing was
recorded by a court reporter, so if the defendant returns the request for
transcript form, the court reporter will contact the defendant to arrange for
payment of the fee. For the docket sheet, and the other documents the
defendant has requested, he would need to pay for the copies at 50¢ per page.
Those documents total 19 pages, resulting in a cost of $9.50.


      IT IS ORDERED:


      1.    The defendant's motion for copies (filing 48) is denied.

      2.    The Clerk of the Court is directed to provide the defendant
            with a copy of this order and a request for transcript form.

      Dated this 21st day of June, 2021.


                                            BY THE COURT:



                                            John M. Gerrard
                                            Chief United States District Judge




                                      -2-
